                                Case 3:20-cv-02731-VC Document 832 Filed 11/19/20 Page 1 of 2



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                          UNITED STATES DISTRICT COURT
                       9                        NORTHERN DISTRICT OF CALIFORNIA
                      10                               SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                 Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                      STATUS UPDATE BY THE GEO
                           MENDOZA JERONIMO, CORAIMA                    GROUP, INC. AND NATHAN
                      14   YARITZA SANCHEZ NUÑEZ,                       ALLEN RE COVID-19 POSITIVE
                           JAVIER ALFARO, DUNG TUAN                     STAFF AT MESA VERDE
                      15   DANG,
                                                                        Judge:   Hon. Vince Chhabria
                      16                Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24                Respondents-Defendants.
                      25
                      26           Defendants THE GEO GROUP, INC. and NATHAN ALLEN hereby
                      27   provide the following status report regarding staff at Mesa Verde who have recently
                      28   tested positive with COVID-19 and ongoing testing of staff.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                              3:20-CV-02731-VC
                                                                  -1-
  ATTO RNEY S AT LAW                                                                     111920 STATUS RE STAFF
     LOS A NG EL ES
                             Case 3:20-cv-02731-VC Document 832 Filed 11/19/20 Page 2 of 2



                       1         There are no Wellpath medical staff persons who are out with COVID.
                       2   There are currently two (2) GEO staff persons off work with positive COVID-19
                       3   tests, pending an appropriate quarantine period and compliance with return to work
                       4   guidelines. In addition to the positive staff person reported on November 17, 2020,
                       5   which was from an off-site test, there is one new positive as follows:
                       6      1) K.I., a female officer. She was last in the office on November 18, 2020, and
                       7         reports that she is experiencing no symptoms. She was tested on November
                       8         17, 2020, and received the positive test results on November 19, 2020. This
                       9         same officer previously tested positive on August 15, 2020, and tested
                      10         negative during last week’s testing on November 11, 2020.
                      11   Cumulative Totals:
                      12         GEO now has 25 cumulative positive results, with a total roster of 105 staff.
                      13         Wellpath has 5 cumulative positive results with a total roster of 24 staff.
                      14   Staff Testing Update:
                      15         From the staff testing which began on August 17, 2020, all working Wellpath
                      16   staff persons (24) were tested and so far there are 14 negative and 10 pending. All
                      17   GEO staff currently working (100) were tested and there were 91 negatives, 1
                      18   positive, and 8 pending. Testing is continuing weekly on a rolling basis which is
                      19   conducted as staff report to work for their shifts, except for any staff already on
                      20   sick, FMLA or other leave.
                      21
                      22 Dated: November 19, 2020                  BURKE, WILLIAMS & SORENSEN, LLP
                      23
                      24                                           By: /s/ Susan E. Coleman
                                                                        Susan E. Coleman
                      25
                                                                   Attorneys for Defendants
                      26                                           THE GEO GROUP, INC. and NATHAN
                                                                   ALLEN
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:20-CV-02731-VC
                                                                     -2-
  ATTO RNEY S AT LAW                                                                        111920 STATUS RE STAFF
     LOS A NG EL ES
